

115 HR 5182 IH: Curb Objectionable Redirection of Resources and Unconstitutional Payments to Trump Act
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5182IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Mr. Gallego (for himself, Mr. Ted Lieu of California, Mr. Raskin, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Lawrence, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require annual reports on funds expended by the Federal Government with the Trump Organization, and for other purposes. 
1.Short titleThis Act may be cited as the Curb Objectionable Redirection of Resources and Unconstitutional Payments to Trump Act or the CORRUPT Act.  2.FindingsCongress finds the following: 
(1)Kleptocracy is a tool used by autocratic leaders, including Vladimir Putin, to exploit state resources; it involves the operation of sophisticated networks for the purpose of self-enrichment. (2)Unlike prior presidents, President Trump has refused to sell his business interests or divest himself of assets that present potential conflicts of interest. 
(3)Article I of the Constitution states that no Person holding any office of profit or trust under them, shall, without the consent of the Congress, accept any present, emolument, office, or title, of any kind whatever, from any King, Prince, or foreign State. (4)Foreign governments and foreign-held companies have already shifted business to the President’s companies in order to curry favor with the Administration. 
(5)According to reports, the Trump International Hotel has generated at least $19,700,000 in income for the President between September 2016 and April 2017. (6)The National Security Council and State Department have allegedly used taxpayers’ money to pay for staff to stay at Trump hotels and resorts, thereby benefitting the President. 
3.Sense of the CongressIt is the sense of Congress that— (1)kleptocrats such as Vladimir Putin pose a threat to United States national security by undermining financial and Government institutions; 
(2)the United States must take all steps necessary to defend itself against kleptocratic practices; and (3)Federal funds should not be expended in a manner that enriches the President or any of his close relatives or associates. 
4.Reports 
(a)Agency reportNot later than 90 days after the date of the enactment of this Act, the head of each agency shall submit to the Office of Government Ethics a report on the amount expended by that agency in fiscal year 2017 at, or any payments made to, any covered property and shall include— (1)any hotel stay using per diem or other funds; or 
(2)the rental of any conference room or meeting facility.  (3)Office of Government Ethics ReportNot later than 120 days after the date of the enactment of this Act, the Office of Government Ethics shall submit to Congress a comprehensive report on funds expended by any agency at, or any payments made to, a covered property in fiscal year 2017. 
(b)Annual reportAt the end of the next fiscal year following the date of the enactment of this Act, and at the end of each fiscal year thereafter, the Director of the Office of Management and Budget shall submit to Congress a report on the direct and indirect ways that funds appropriated to agencies have benefitted a covered property, including— (1)funds expended by any agency at, or any payments made to, a covered property in the previous fiscal year; 
(2)regulatory actions in the previous fiscal year with a beneficial impact on a covered property; and (3)indirect expenditures with vendors conducting more than $1,000,000 in business with a covered individual or with the owners of a covered property in the previous fiscal year. 
5.DefinitionsIn this Act: (1)AgencyThe term agency— 
(A)has the meaning given the term— (i)Executive agency under section 105 of title 5, United States Code; and 
(ii)military department under section 102 of title 5, United States Code; and (B)means— 
(i)any other establishment in the executive branch (including the Executive Office of the President, the United States Postal Service, and the Postal Regulatory Commission); (ii)an office, agency, or other establishment in the legislative branch; and 
(iii)an office, agency, or other establishment in the judicial branch.  (2)Covered individualThe term covered individual means— 
(A)the President; (B)a relative of the President; and 
(C)with respect to an agency that is an Executive department, the head of the Executive department. (3)Covered propertyThe term covered property means— 
(A)any property controlled by the Trump Organization; or (B)an organization or business controlled by or associated with a covered person (including any known shell company), any member of the President’s family, or any employee of the Trump Organization. 
(4)Executive departmentThe term Executive department has the meaning given the term in section 101 of title 5, United States Code. 